Citation Nr: 0610638	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  98-119 47A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.

2.  Entitlement to service connection for a back disorder as 
secondary to a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from January 1951 to 
February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefits sought on 
appeal.

In an August 2000 statement, the veteran raised claims-
"please add to my appeal''-which he enumerated as (1) back 
and legs; (2) arthritis; (3) dental; and (4) hearing loss.  
To the extent that "back and legs" and "arthritis" do not 
refer to the current claims on appeal, these items and the 
other two listed are referred to the RO for appropriate 
action.  The Board notes that this matter was previously 
referred to the RO in September 2003, when the Board remanded 
the case to the RO for further development.  


FINDINGS OF FACT

1.  VA has provided all notifications and has rendered all 
assistance required by the VCAA.

2.  A right knee disorder was first manifested many years 
after service and has not been shown to be related to active 
service.
 
3.  A back disorder was first manifested many years after 
service; and has not been shown to be related to active 
service, or related to, or increased by, any service-
connected disorder.




CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  A back disorder was not incurred in or aggravated by 
service, may not be presumed to have been incurred in 
service, and is not proximately due to or the result of 
service-connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2005).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et. 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.

In letters dated in June 2001, June 2003, February 2004, 
September 2004, and April 2005, and in the statement of the 
case and supplemental statements of the case, the RO notified 
the appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  The documents providing 
notice have informed the veteran of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence the appellant was expected to 
provide.  The veteran also has been afforded appropriate 
examination.  In this connection, the Board notes that 
recently, in the November 2004 remand decision, the Board 
directed additional development including examination of the 
claimed skin disorders.  A VA examination was scheduled, but 
the record reflects that the veteran canceled the 
examination, and notified VA that he did not want a VA 
examination.  The RO previously notified the veteran 
consistent with the provisions of 38 C.F.R. § 3.655.  In 
addition to the foregoing, the RO asked the appellant to 
submit any evidence in his possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Additionally, where the claims involve basic entitlement to 
service connection, as in this case, the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, to specifically include notice that a 
disability rating and an effective date will assigned if 
service connection is awarded.  Dingess/Hartman, Nos. 01-1917 
and 02-1506, slip op. at 14 (U.S. Vet. App. March 3, 2006).  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in processing with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In that regard, as the Board concludes below that the 
preponderance is against the veteran's claims for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.


II.  Analysis of Claims

The veteran is claiming entitlement to service connection for 
residuals of a right knee injury, and for a back disability 
secondary to residuals of a right knee injury.

Below, the Board sets forth the laws and regulations 
applicable to the claim on appeal and adjudicated here, and 
in relation to those laws and regulations, analyzes the 
information and evidence pertinent to this case.  In this 
connection, the Board has reviewed the entire record.  The 
record includes contentions of the veteran; available 
military records including personnel and medical records; and 
post-service medical records, including private and VA 
medical records dated from 1988 to 2005, including reports of 
VA examination.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in its entirety, all of the evidence 
submitted by the veteran or on his behalf.  Rather, the 
Board's analysis below will summarize the relevant evidence, 
and focus specifically on what the evidence shows, or fails 
to show, with respect to the claim.

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110.  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.304 (2005).  

In addition, service connection may be granted for a 
"[d]isability which is proximately due to or the result of a 
service-connected disease or injury." 38 C.F.R. § 3.310(a); 
Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  Furthermore, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
held that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

If the disability is not shown to have been chronic in 
service, continuity of symptomatology after separation is 
required to support the claim. 38 C.F.R. § 3.303(b) (2005).  
For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  38 C.F.R. § 3.303 (b).  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or when 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (2005).   

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  38 
U.S.C.A. § 5107 (West 2002).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise and he does not argue otherwise.

The Board notes that the medical record contains competent 
evidence of a current right knee disorder, and of back 
disorders involving the veteran's cervical, thoracic, and 
lumbosacral spine.  Recent VA treatment records in the 1990s 
through 2004 include X-ray and CT scan reports showing 
impressions showing degenerative disk disease and 
degenerative joint disease involving the cervical, thoracic, 
and lumbosacral spine; and degenerative arthritis, right 
knee.  Most recently, reports of VA X-ray examination in 
November 2004 contain the following impressions.  With 
respect to the right knee, the impression was that there was 
no acute bony injury or significant arthropathy.  With 
respect to the cervical spine, the impression was that there 
were degenerative changes of the cervical spine.  With 
respect to the dorsal spine, the impression was that there 
were degenerative changes of the dorsal spine.  With respect 
to the lumbar spine, the impression was that there were 
degenerative changes of the lumbar spine.  

Because the record contains competent medical evidence of 
current right knee and back disorders, and no evidence to the 
contrary, the Board concedes the presence of such 
disabilities.  The question thus becomes whether these 
disabilities were incurred in or aggravated by active 
military service; or in the case of arthritis, became 
manifest to a compensable degree within one year of 
separation from active duty; or are shown to be proximately 
due to, or the result of, a service-connected disease or 
injury.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a).
 
The veteran's service records show no clinical evidence 
indicating a back disorder.  
Service medical records show that in February 1951 the 
veteran was seen for a right knee injury when he twisted that 
knee.  X-ray examination of the knee was negative for 
findings.  When seen five days later that month, he was 
treated with heat.  When seen the following month the knee 
was still sore.  Treatment at that time included one week of 
whirlpool and physical therapy exercise.  
 
In September 1953 the veteran was seen for complaints that 
his legs hurt.  Arthritis was suspected but no evidence was 
found and he was sent back to duty.

The report of medical examination at discharge in February 
1954 shows that on examination, the lower extremities, spine, 
and other musculoskeletal system were found to be normal.

In a statement received in June 1997, Marshall Kaufer, D.C., 
stated that the veteran was under his care from approximately 
1960 to 1962 for severe degenerative changes in the 
lumbosacral spine, with osteoarthritic involvement.  Dr. 
Kaufer stated that his office records were destroyed in a 
flood, and therefore he could not provide more detailed 
information such as dates of service or office notes 
regarding the veteran.

VA treatment records from 1998 to 2005 show that the first 
evidence of right leg pain was shown in VA treatment records 
in July 1991.  At that time, the veteran complained of pain 
and cramps in the right leg.  The diagnosis at that time was 
acute deep vein thrombosis.  In April 1992, the veteran was 
seen for complaints of pain of the right leg, especially the 
knee.

The first contemporaneous evidence of lumbosacral spine 
symptomatology is shown in an April 1992 VA radiology report, 
which contains an impression of L5-S1 degenerative 
osteoarthritis, advanced, associated with Grade-I listhesis 
and bilateral foraminal narrowing, degenerative.  In a May 
1992 progress note, the examiner noted findings of lumbar 
spine-severe degenerative joint disease; and narrowing L5-
S1.   

The first indication of a cervical spine disorder is 
contained in a June 1996 VA radiology report, which concludes 
with an impression of degenerative changes of the fifth and 
sixth cervical vertebrae with narrowing of the 5-6 and 6-7 
cervical intervertebral disk spaces with small hypertrophic 
osteophytes arising, encroaching on the neural foramen.  A 
February 1999 VA radiology report contains an impression of 
degenerative disk disease, C4 through C7, inclusive, with 
stenosis; and degenerative joint disease, facets C6-C7 and 
C7-T1.

VA treatment records in August 2000 show that the veteran 
reported complaints of back pain and right knee pain.  He 
reported that he injured his back and right knee in 1953 in 
the Korean Conflict on invasion.  After examination, the 
impression was degenerative lumbar disc and facet arthritis; 
and degenerative arthritis of the right knee.  The treatment 
provider noted at the conclusion that these conditions may be 
due to old injuries or natural aging process.

A VA orthopedics progress note in December 2002, authored by 
a physician, shows that the veteran was seen for complaints 
including persistent back pain with radiation to the right 
leg.  The progress note contains an impression of 
spondylolisthesis, Grade 1, L5, chronic; and degenerative 
lumbar disc disease and facet joint arthritis.  At the 
conclusion of the note, the physician noted that the veteran 
described a traumatic event while in Korea, of injuring his 
back.  The physician noted that the veteran did have a pars 
defect, which certainly looked to be traumatic.  On that 
basis, the physician opined that he thought it is as likely 
as not that it was related to this incident.

VA orthopedics progress notes in 2002 and 2003 include 
impressions of (1) degenerative lumbar disk disease, and (2) 
degenerative arthritis, knees.  An April 2003 VA neurology 
consultation report contains an assessment of rule out lumbar 
spinal stenosis with cauda equina syndrome, long-standing, 
stable.

The report of a November 2004 VA examination for joints shows 
that the examiner reviewed the claims file.  The veteran 
reported complaints of constant pain in the lumbar spine.  He 
also reported that he gets cramps in both of his legs at 
night.  He reported that he tore all the ligaments in his 
right knee in basic training and received whirlpool 
treatment.  He reported complaints of pain in both knees, and 
that a doctor wanted to replace both knees.  The veteran 
reported complaints of knee pain and swelling most of the 
time when he is on his feet, but his legs and feet also swell 
at that time.

The examiner noted that X-ray examination in November 2004 
showed that the right knee was essentially within normal 
limits, although evidence of osteoarthritis was noted.   He 
also noted that X-ray examination of the lumbar spine showed 
degenerative arthritis at L5-S1 with loss of disk space as 
well as a Grade 1 spondylolisthesis.  

After examination, the examiner opined that the veteran had 
painful knees; and did not have any arthritic changes.  The 
examiner opined that the symptoms did not occur while in 
service, although the veteran had one incident of a visit for 
these symptoms.  The examiner opined that the right knee 
condition was not related to any incident during service.  
The examiner diagnosed that the veteran had degenerative 
arthritis with disk space loss at L5-S1 with Grade 1 
spondylolisthesis, and opined that he did not believe the 
veteran's back symptoms are made worse by his right knee 
complaints.

1.  Residuals of a Right Knee Injury

In summary, the veteran was seen in service in February 1951 
for treatment after he twisted his right knee.  However, at 
that time, X-rays revealed no abnormality; and subsequently, 
after the following month, that injury appears to have 
resolved without further complaints.  Although the veteran 
had complaints in 1953 that his legs hurt, this complaint was 
not associated at the time with the previous right knee 
injury; and at the time of the February 1954 discharge 
examination, examination of the lower extremities revealed no 
abnormality.  

There is no evidence after service that the veteran sought 
treatment for any right knee condition until many decades 
after service ended in 1954.  This extended period without 
treatment weighs against the claim.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  

None of the medical evidence suggests a link between any 
current right knee condition, diagnosed as degenerative 
arthritis of the knee, and any incident of service.  Further 
there are no opinions or other competent evidence to relate 
the claimed disorder to service.  Most recently, at the 
November 2004 VA examination, the examiner opined that the 
veteran's right knee condition was not related to any 
incident during service.   Therefore, there is no medical 
evidence establishing that a relationship is possible between 
the claimed disorder and service.  Finally, there is no 
evidence of arthritis of the right knee dated within one year 
of separation from active duty service, such that service 
connection is warranted on a presumptive basis.  See 38 
C.F.R. §§ 3.307, 3.309. (2005). 

Therefore, based on the foregoing, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim that he has residuals of a right knee injury which is 
related to service.  As the preponderance of the evidence is 
against the claim for service connection for the disorder, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

While the veteran believes that he has residuals of a right 
knee injury which is related to his military service, he is a 
layman, and as such has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).
 
2.  Back Disorder Claimed as Secondary to a Right Knee 
Disorder

The Board notes initially, that the veteran has consistently 
claimed that he has a back disorder that is secondary, or 
proximately due to his right knee disorder.  Under 38 C.F.R. 
§ 3.310(a), service connection may be granted for a 
"[d]isability which is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a); 
Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  Furthermore, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
held that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

However, as confirmed in the determination above, the 
veteran's right knee disorder has not been granted service 
connection status.  Therefore, because service connection for 
a right knee disorder has not been granted, service 
connection may not be granted for the claimed back disorder 
as due to a right knee disorder.  

The Board has also considered whether entitlement to service 
connection for a back disorder is warranted otherwise.  In 
summary, the veteran's service records show no clinical 
evidence indicating a back disorder, and at the time of the 
February 1954 discharge examination, examination of the spine 
and other musculoskeletal system revealed no abnormality.  

There is a statement made by Dr. Kaufer in June 1997, to the 
effect that he treated the veteran from 1960 to 1962 for a 
lumbosacral spine disorder.  However, he admitted that his 
records of that treatment approximately 35 to 37 years before 
had been destroyed.  Moreover, there is no evidence after 
service, contemporaneous with treatment, showing that the 
veteran sought treatment for any back condition until many 
decades after service ended in 1954.  This extended period 
without treatment weighs against the claim.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).  

None of the medical evidence suggests a link between any 
incident of service, and any current back condition-
diagnosed to include as degenerative changes of the cervical 
spine, dorsal spine, and lumbar spine.  Nor are there any 
opinions or other competent evidence to relate the claimed 
back disorder to an incident of back injury in service.  

The Board notes that there is a December 2002 VA treatment 
note that contains an opinion that a lumbar spine disorder 
was as likely as not related to an incident in service-
noting that the veteran described a traumatic incident in 
Korea in which the veteran injured his back.  However, there 
is no evidence that this opinion was made based on anything 
other than the history provided by the veteran.  

To the extent that this statement represents a history 
supplied by the veteran, the Board notes the following.  A 
diagnosis based solely on a history as related by the 
veteran, as it relates any current condition to service, 
constitutes no more than a transcription of a lay history, 
and therefore is not thereby transformed into competent 
medical evidence of a relationship between service and a 
current disorder.  See Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  See 
also LeShore v. Brown 8 Vet. App. 406 (1995).  Further, a 
medical opinion based on an inaccurate factual premise is not 
probative.  Reonal.  There is no contemporaneous medical 
evidence showing a back injury during service, and there is 
otherwise no indication that the cited physician based his  
statement on anything other than the history as described by 
the veteran.  

Further there are no opinions or other competent evidence to 
relate the claimed back disorder to a service-connected 
disability, either as proximately due to a service-connected 
disability, or as aggravation of a non-service-connected 
disability caused by a service-connected disability.  As 
discussed above, although the veteran has generally claimed 
that his claimed back disorder was due to his right knee 
disorder, the latter has not been granted service connection 
status and cannot act as a premise for entitlement to service 
connection for the claimed back disorder.  

Moreover, assuming arguendo, that service connection was in 
effect for a right knee disorder, during the most recent VA 
examination, in November 2004, the examiner opined that the 
veteran's back condition was not made worse by his right knee 
complaints.  

Therefore, in sum, there is no medical evidence establishing 
that a relationship is possible between the claimed back 
disorder and service.  Finally, there is no evidence of 
arthritis of the spine dated within one year of separation 
from active duty service, such that service connection is 
warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 
3.309. (2005).  

Therefore, there is no medical evidence establishing that a 
relationship is possible between a claimed back disorder and 
service or to a service-connected disability; and no claimed 
back disorder may be presumed to have incurred during 
service.

The Board concludes that a back disorder was not incurred in 
or aggravated by service; nor is proximately due to service 
connected disability.  As the preponderance of the evidence 
is against the claim for service connection for a back 
disorder, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

While the veteran believes that he has residuals of a right 
knee injury which is related to his military service, he is a 
layman, and as such has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).




ORDER

Service connection for residuals of right knee injury is 
denied.

Service connection for a back disorder is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


